Citation Nr: 9911900	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1944 
to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO decision.  During the 
pendency of this appeal, the veteran's representative asked 
for reconsideration of a January 1992 decision of the Board 
that had denied a claim to reopen service connection for 
hearing loss.  The motion for reconsideration was denied in 
March 1999.


FINDINGS OF FACT

1.  By a January 1992 decision, the Board found that a new 
factual basis for a grant of service connection for hearing 
loss had not been presented; this conclusion was reached on 
the basis that evidence received since an earlier denial by 
the Board had not demonstrated that hearing loss was related 
to the veteran's active military duty, or to continued 
symptoms since service.  

2.  Evidence received since the Board's January 1992 decision 
is cumulative of evidence previously of record.  


CONCLUSIONS OF LAW

1.  The January 1992 denial by the Board of a claim to reopen 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).  

2.  Following the Board's January 1992 decision, new and 
material evidence has not been received; the claim of 
entitlement to service connection for hearing loss is not 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5108 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an April 1988 decision, the Board denied a claim of 
service connection for defective hearing.  At that time, the 
veteran asserted that he had developed hearing problems as a 
result of his in-service duties.  Specifically, he explained 
that his military duty station was in a ship engine room 
where he was exposed to constant noise with only cotton balls 
as a source of protection from the loud sounds.  See, e.g., 
1987 hearing transcript (1987 T.) at 2-5.  He initially 
stated in the substantive appeal which was received at the RO 
in October 1987 that most of his post-service employment 
involved work at a desk (for a gas and oil company) without 
any significant noise exposure.  One month later, at a 
personal hearing conducted before a hearing officer at the 
RO, he testified that, following discharge from active duty, 
he worked "for a while" in a railroad yard which was not a 
high noise area and then was employed as a meter reader for a 
gas company.  1987 T. at 5-7.  Although the veteran received 
treatment for hearing problems after his separation from 
service, he indicated that most of the reports of early 
treatment were unavailable.  See, e.g., 1987 T. at 5, 7.  

In support of these contentions, the veteran submitted a 
letter, dated in November 1987, from his sister who stated 
that the veteran had had deteriorating hearing problems since 
his discharge from service in World War II.  Additionally, 
his sister reported that he had sought treatment for this 
problem from several physicians "throughout the years."  

The available service medical records were negative for 
complaints of, treatment for, or findings of defective 
hearing in either of the veteran's ears.  In fact, 
examination of the veteran's ears at a June 1946 discharge 
examination reflected a coin click of 20/20, as well as 
whispered voice of 15/15.  The military physician noted that 
the veteran had no diseases or defects in his ears.  

According to post-service medical records which had been 
obtained and associated with the claims folder, the veteran 
was treated for impacted cerumen between October 1973 and 
December 1978.  At a private examination conducted in October 
1985, the veteran described having "a little bit" of 
hearing impairment.  Additionally, he reported getting wax 
removed from his ears approximately once a year and 
occasionally experiencing a little twitching at the outside 
portion of his right ear.  Examination of the veteran's ears 
revealed occluding cerumen in each canal.  The examining 
physician concluded that an audiogram had confirmed the 
presence of hearing loss.  

In an April 1987 letter, another private physician explained 
that he had first seen the veteran in May 1983, at which time 
his main complaint was "stuffy" ears.  Examination of the 
veteran's ears at that time showed that they were full of 
impacted cerumen.  Flushing of the veteran's ears initially 
solved the problem.  However, the physician noted that the 
veteran was again seen in April 1984, January 1985, October 
1985, and September 1986 for this same problem.  

At a VA audiological examination conducted in May 1987, the 
veteran reported that he had experienced hearing loss "for a 
protracted period of time" and that he had had it checked 
previously.  Additionally, the veteran stated that, during 
service, he was stationed in an area with "a lot" of noise 
and that his ears "range from one day to the next."  
Physical examination demonstrated that both canals and drums 
were normal.  

An audiogram completed in the following month showed 
bilateral sensorineural hearing loss at 1000 to 8000 Hertz 
which was determined to be mild to severe in the veteran's 
right ear and moderate to severe in his left ear.  Speech 
discrimination was found to be within normal limits in the 
veteran's right ear but poor in his left ear. 

In an April 1988 decision, the Board acknowledged the 
veteran's contentions regarding his hearing problems.  
However, based upon a review of the entire record, including 
the veteran's contentions, his sister's statement, as well as 
the pertinent medical evidence, the Board concluded that the 
record did not demonstrate the presence of defective hearing, 
including sensorineural hearing loss, until many years after 
his separation from service.  The Board denied the veteran's 
claim of service connection for defective hearing.  The 
Board's decision is final.  38 U.S.C.A. § 7104(b) (West 
1991).  

Thereafter, in a January 1992 decision, the Board considered 
additional contentions made by the veteran and lay witnesses 
as well as medical records received by the RO since the April 
1988 decision.  In particular, the veteran continued to 
assert that he incurred a hearing disability involving both 
of his ears as a result of his in-service responsibilities as 
a motor machinist mate.  See, e.g., August 1990 hearing 
transcript (1990 T.) at 2-6.  In support of these 
contentions, the veteran also submitted several lay 
statements from his friends and family members who asserted 
that the veteran had had no hearing problems prior to service 
and that his hearing problems were noticeable after he 
returned home from active duty.  

Furthermore, according to a December 1989 VA medical record, 
the veteran sought treatment for complaints of cerumen 
build-up and decreased hearing.  He requested a cleaning of 
his ears.  A physical examination resulted in the diagnoses 
of cerumen in the left ear and hearing loss.  

In the January 1992 decision, the Board acknowledged the lay 
statements, including the veteran's contentions, regarding 
hearing problems, as well as the additional medical evidence 
of pertinent treatment he had received.  Importantly, 
however, the Board concluded that this additional evidence 
simply represented a restatement of the facts as known at the 
time of the prior Board decision in April 1988.  
Consequently, the Board determined that the additional 
evidence received since the Board's April 1988 decision was 
not new and material and, therefore, not sufficient to reopen 
the veteran's previously denied claim of entitlement to 
service connection for defective hearing.  The Board's 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened, and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Stanton v. Brown, 
5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc); Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  First, the Board must determine whether 
the evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Id.  The 
Court has explained that "new evidence" is evidence that is 
not "merely cumulative" of other evidence of record.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Second, if the Board determines that the evidence is 
"new and material," it must reopen the claim and determine 
whether it is well grounded.  Winters, supra.  Third, if the 
claim is well grounded, VA must evaluate the merits of the 
claim after ensuring that the duty to assist has been 
fulfilled.  Id.  

The Court has held that VA is required to review all of the 
evidence submitted by a claimant since the last time that the 
claim was finally disallowed on any basis, not just since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet.App. 273 (1996).  Therefore, in adjudicating 
the veteran's petition to reopen his claim of service 
connection for hearing loss, the Board must consider all of 
the evidence submitted since the January 1992 decision, at 
least as to whether it constitutes new and material evidence.  

In deciding the issue of whether additional evidence is new 
and material, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  Furthermore, where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In this case, following the Board's January 1992 decision, 
the veteran has continued to assert that he developed a 
hearing disability as a result of his in-service 
responsibilities.  See. e.g., June 1997 hearing transcript 
(1997 T.) at 2-7.  In support of the veteran's petition to 
reopen his claim of service connection, he submitted a copy 
of a private audiogram completed in December 1996.  The 
report of this test includes an unsigned handwritten note 
which describes "[b]ilateral hearing loss" and which states 
that the veteran "probably began losing [his] hearing years 
ago."  

Additionally, a report of a VA audiogram completed in June 
1997 indicates that the veteran had reported experiencing 
bilateral hearing loss (left ear greater than right ear) and 
that he stated that he first noticed these symptoms in 1946 
while he was in the Army.  The results of the audiogram show 
moderate to profound bilateral hearing loss.  However, the 
examining audiologist expressed her opinion that the results 
of this test (the puretone, as well as the speech 
recognition, scores) were invalid.  The audiologist concluded 
that the veteran's actual hearing skills are unknown and that 
a functional component is present in both of his ears.  No 
additional medical records regarding treatment for, or 
examination of, the veteran's hearing acuity have been 
received since the Board's January 1992 decision.

The veteran's assertions that he sustained a hearing loss 
disability as a result of his in-service responsibilities are 
cumulative of those contentions made at the time of the prior 
final Board decision.  In short, the veteran's explanation of 
what happened in service and when he first noticed defective 
hearing remains the same.  With regard to the report of the 
June 1997 VA audiogram, the Board points out that, even if 
the results of this test had not been deemed to be invalid, 
the fact remains that the report contains no medical opinion 
associating any current defective hearing to active military 
duty, or to continued symptoms since service.  Furthermore, 
even if the Board were to assume that the comment on the 
report of the December 1996 private audiogram (which stated 
that the veteran "probably began losing [his] hearing years 
ago") was handwritten by the audiologist conducting the 
test, the fact remains that this "opinion" does not 
associate the veteran's hearing loss with his active military 
duty or with continued symptoms since service.  Evidence such 
as this, which consists of records of post-service treatment 
or evaluation, that shows nothing more than that the veteran 
continues to have the disability that was shown earlier, is 
not new and material.  

Clearly, the additional evidence received since the Board's 
January 1992 denial tends to prove nothing more than was 
already proved by evidence previously of record.  
Consequently, the newly received evidence is cumulative or 
redundant of previously submitted evidence.  See 38 C.F.R. 
§ 3.156(a).  The additional evidence, therefore, cannot be 
considered new and material in light of the applicable law, 
regulations, and Court decisions, and does not provide the 
required evidentiary basis to reopen the veteran's claim of 
service connection for hearing loss.  

The Board does not have jurisdiction to act absent the 
presentation of new and material evidence.  Butler v. Brown, 
9 Vet.App. 167 (1996).  Even consideration of whether a claim 
is well grounded is not required.  Id.  

The Board recognizes that Hodge, supra, resulted in a change 
in the test for determining whether newly submitted evidence 
is "material."  Although the RO has not addressed this new 
standard (which merely indicates that the provisions of 
§ 3.156(a) are to be used to define "material"), the Board 
finds no prejudice to the veteran by proceeding with an 
adjudication of the question of reopening.  This is so 
because the Board has found the newly submitted evidence to 
be cumulative or redundant of previously submitted evidence.  
This standard was not changed by Hodge.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for hearing loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

